Case 8:21-mc-00008-JVS-ADS Document 5 Filed 02/18/21 Page 1 of 2 Page ID #:15




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 8:21-mc-00008 JVS (ADSx)                             Date: February 18, 2021
Title: Alex Sanchez v. Lean Supply Solutions America, Inc., et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE:
                      APPLICATION FOR LEAVE TO DEPOSE FEDERAL
                      PRISONER

      On February 4, 2021, Alex Sanchez (“Applicant”) filed an Application for Leave to
Depose Federal Prisoner (“Application”). [Dkt. No. 1]. Applicant seeks leave to depose
Brandon Sanchez (“Deponent”), which the Application describes is an inmate at the
Federal Correction Institution in Pecos, Texas, pursuant to Federal Rule of Civil
Procedure 30(a)(2)(B). [Id.]. The Application states Deponent was an eyewitness to an
accident which underlies a civil action that is currently pending in the San Bernardino
Superior Court. [Id.].

       The Application has numerous deficiencies. First, Applicant has not established
that venue is proper in this district. The Application states that Deponent is
incarcerated at a facility in Pecos, Texas, located in the Western District of Texas.
Second, Applicant does not provide a declaration or any other evidence to support the
factual allegations made in the Application, as required by the Local Rules. L.Rs. 7-5,
7-6. Third, the Application does not attach the deposition notice and/or subpoena that
Applicant seeks to serve on the Deponent. Finally, the Application does not reflect
service of the Application on the Deponent.

      Applicant is ordered to show cause why this action should not be transferred to
the Western District of Texas. In addition to the information above, Applicant is
ordered to provide the following information: (1) evidence confirming Deponent’s


CV-90 (03/15) – KIL                Civil Minutes – General                       Page 1 of 2
Case 8:21-mc-00008-JVS-ADS Document 5 Filed 02/18/21 Page 2 of 2 Page ID #:16




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 8:21-mc-00008 JVS (ADSx)                            Date: February 18, 2021
Title: Alex Sanchez v. Lean Supply Solutions America, Inc., et al.

current location of incarceration; (2) whether Deponent and the Federal Bureau of
Prisons have been served with a copy of the Application; and (3) facts setting forth the
relevance of Deponent’s testimony to the claims and defenses in the San Bernardino
Superior Court action. Applicant is ordered to respond to this OSC and provide this
information, supported by evidence, by no later than March 4, 2021.

       IT IS SO ORDERED.




                                                              Initials of Clerk kh




CV-90 (03/15) – KIL                Civil Minutes – General                           Page 2 of 2
